2014 WI 127

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2013AP1638-FT
COMPLETE TITLE:         In the matter of the mental commitment of
                        Michael H.:

                        Outagamie County,
                                  Petitioner-Respondent,
                             v.
                        Michael H.,
                                  Respondent-Appellant-Petitioner.



                          REVIEW OF A DECISION OF THE COURT OF APPEALS
                         (Reported at 352 Wis. 2d 248, 841 N.W.2d 582)
                                  (Ct. App. 2013 – Unpublished)

OPINION FILED:          December 16, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          October 7, 2014

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Outagamie
   JUDGE:               Dee R. Dyer

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:

ATTORNEYS:
       For the respondent-appellant-petitioner, there were briefs
by Suzanne L. Hagopian, assistant state public defender, and
oral argument by Suzanne L. Hagopian.


       For the petitioner-respondent, there was a brief by Patrick
M. Taylor, assistant Outagamie County corporation counsel, and
oral argument by Patrick M. Taylor.
                                                                            2014 WI 127
                                                                     NOTICE
                                                       This opinion is subject to further
                                                       editing and modification.   The final
                                                       version will appear in the bound
                                                       volume of the official reports.
No.    2013AP1638-FT
(L.C. No.   2012ME87A)

STATE OF WISCONSIN                                 :            IN SUPREME COURT

In the matter of the mental commitment of
Michael H.:

Outagamie County,                                                         FILED
             Petitioner-Respondent,                                  DEC 16, 2014
      v.                                                                Diane M. Fremgen
                                                                     Clerk of Supreme Court
Michael H.,

             Respondent-Appellant-Petitioner.




      REVIEW of a decision of the Court of Appeals.                     Affirmed.



      ¶1     N.    PATRICK   CROOKS,    J.        Outagamie        County      filed      a
petition for the involuntary commitment of Michael H., and based

on the jury's determination that he was dangerous to himself,

the Outagamie County Circuit Court ordered him committed for

treatment     pursuant       to   Wisconsin's           involuntary          commitment

statute, Wis. Stat. § 51.20.                The heart of the case is the

dispute     over    the   evidence    that   he        was   dangerous.          Michael

challenges        the   sufficiency    of    the       evidence,       and     we     must

determine whether the evidence was sufficient to support the
jury's conclusion that he was dangerous within the meaning of
                                                                             No.        2013AP1638-FT



Wis. Stat. § 51.20(1)(a)2.a. or 2.c. or both——that there was a

substantial probability of injury to himself, based either on

threats of suicide or impaired judgment.1                                Because we cannot

evaluate the sufficiency of the evidence without examining the

meaning       of     the    statute's         words,       we     also   must      decide           what

satisfies       the     statute's           requirement         of    "evidence         of    recent

threats . . . of            suicide"——specifically,                  whether       the       acts    in

this case can constitute a threat.                          Jurors are asked in these

difficult          cases    to       determine          whether      clear   and         convincing

evidence2      supports          a     finding      of    dangerousness,           knowing      they

should neither wrongly deprive a person of liberty nor fail to

authorize intervention before a dangerous person harms himself.

       ¶2      Wisconsin Stat. § 51.20 (2011-12)3, which establishes

the    prerequisites             for       involuntary      commitment       for        treatment,

requires a determination that a person is dangerous and provides

five       grounds    for    making          such   a     determination.            The       statute

spells out what may serve as grounds for such a determination.

In    this    case,        the       two    grounds      alleged      relate       to     Michael's

       1
       Michael does not dispute Outagamie County's allegation
that he is mentally ill and a proper subject for treatment under
Wis. Stat. § 51.20(1)(a)1.
       2
       State v. Randall, 192 Wis. 2d 800, 818, 532 N.W.2d 94
(1995) (stating, "In civil commitment proceedings, the state is
required to prove by clear and convincing evidence that a
proposed committee is mentally disabled and dangerous. This is
often referred to as the Addington burden, named for the
decision that first stated the principle.") See ¶26, infra.
       3
       All subsequent references to the Wisconsin Statutes are to
the 2011-12 version unless otherwise indicated.


                                                    2
                                                                     No.     2013AP1638-FT



dangerousness      to       himself.      Wisconsin      Stat.   §§ 51.20(1)(a)2.a.,

(1)(a)2.c.       The County did not allege that Michael qualified for

commitment on the basis of his dangerousness to others.                              What

the County must prove by clear and convincing evidence in this

case is that there was a substantial probability that Michael

was dangerous to himself.                 This can be demonstrated by either

"recent    threats      .    .   .   of   suicide     or   serious    bodily     harm";4

"impaired judgment, evidenced by a pattern of recent acts or

omissions";5 or both.

     ¶3     As     to        the     first       basis     alleged         for   finding

dangerousness, relating to "recent threats of                         . . . suicide,"

Michael contends that the sole evidence is the fact that he

answered "yes" to a nurse who asked if he was suicidal.                                He


     4
        Wisconsin Stat. §51.20 (1)(a)2.a. states, "The individual
is dangerous because he or she . . . [e]vidences a substantial
probability of physical harm to himself or herself as manifested
by evidence of recent threats of or attempts at suicide or
serious bodily harm."
     5
         Wisconsin Stat. § 51.20(1)(a)2.c. states:

     The individual is dangerous because he or she . . .
     [e]vidences such impaired judgment, manifested by
     evidence of a pattern of recent acts or omissions,
     that there is a substantial probability of physical
     impairment or injury to himself or herself. The
     probability of physical impairment or injury is not
     substantial under this subd. 2. c. if reasonable
     provision for the subject individual's protection is
     available in the community and there is a reasonable
     probability that the individual will avail himself or
     herself of these services, if the individual may be
     provided protective placement or protective services
     under ch. 55 . . . .


                                             3
                                                                            No.     2013AP1638-FT



asserts that this is evidence only of thoughts, and that such

thoughts         do    not       constitute      clear         and   convincing    evidence   of

threats because the word "threat"6 has a common meaning of an

expression of an intention to act, and he expressed no intent to

act.        As    to       the    second       way    of    demonstrating        dangerousness,

relating         to    a    pattern      of     acts       indicating    impaired       judgment,

Michael contends that the evidence is insufficient to support

the verdict because the only pattern was a pattern of asking to

be taken to a hospital, which he did four times in the span of

five days, and because there was not enough other evidence of

impaired         judgment          to   satisfy          the     "substantial     probability"

requirement.

       ¶4        The       statute      does    not      define      "threat."      The    word's

common meanings are "an expression of an intention to inflict

injury"7 and "an indication of impending danger or harm."8                                     As

mental      health         scholarship         recognizes,           "suicidal"    is    commonly

used by persons with intent to act and persons without intent to




       6
       State v. Perkins, 2001 WI 46, ¶43, 243 Wis. 2d 141, 626
N.W.2d 762 (stating that "[t]he common definition of threat is
an expression of an intention to inflict injury on another").
       7
       1868 American Heritage Dictionary of the English Language
(3d ed. 1992).    This definition was mentioned in Perkins, 243
Wis. 2d 141, ¶43, in which this court distinguished the common
definition from the narrower definition for purposes of a
statute criminalizing threats to judges.
       8
       1868 American Heritage Dictionary of the English Language
(3d ed. 1992).


                                                     4
                                                               No.   2013AP1638-FT



act.9        Where    credible   evidence     supports   an   inference   that   a

person who affirmed that he was suicidal had an intent to act,

we   will     not     reverse    a   jury's   dangerousness    finding    on   the

grounds that the person was not specific enough in articulating

his intent.          Although we need not adopt a precise definition for

"threat" for purposes of Wis. Stat. § 51.20, we do conclude that

the acts alleged here (which are not in dispute) can satisfy the

term's common meanings.

        ¶5    We turn to the sufficiency of the evidence challenge,

and we view the following evidence in a manner that is most

favorable to sustaining the verdict: Michael had recently been

given a knife and usually carried it with him; after a week of

increasingly disturbing and delusional behavior, when a nurse

asked if he was "suicidal," he answered that he was; when asked

immediately thereafter by his mother to clarify if he had a

specific plan to kill himself, he stated that it was too hard to

explain; when talking to police officers he answered that he

wanted to harm himself; he had a pattern of refusing medication;
and he had demonstrated multiple instances of impaired judgment

on a daily basis during the preceding week.




        9
       See infra, ¶36, for discussion of scholarship on suicidal
ideation.


                                          5
                                                               No.    2013AP1638-FT



     ¶6    We    conclude        that   an   articulated      plan      is    not   a

necessary component of a suicide threat.10 If we were to hold

otherwise, it would require a person in a confused mental state

to   articulate     a     plan     before    obtaining     treatment         through

involuntary commitment.            That would write into the statute a

potential barrier to treatment that is inconsistent with its

purpose.     We also conclude that the evidence was sufficient to

support    Michael's      involuntary        commitment       because        credible

evidence existed in the record supporting inferences that there

was a substantial probability that he was dangerous to himself

within the meaning of Wis. Stat. §§ 51.20(1)(a)2.a., based on

threats of suicide or serious bodily harm, and (1)(a)2.c., based

on impaired judgment, manifested by a pattern of recent acts.11
     10
       Michael's petition for review stated this issue thus: "Do
thoughts of suicide or self-harm, without an articulated plan
for acting on those thoughts, constitute 'threats' of suicide or
serious bodily harm necessary to establish dangerousness under
Wis. Stat. § 51.20(1)(a)2.a.?" Our conclusion is that an
articulated plan is not a requirement for a threat of suicide
for purposes of the statute.
     11
       The      special   verdict       returned   by   the    jury     stated      as
follows:

     Question 1: Is Michael [H.] mentally ill? Answer: Yes.

     Question 2: If you answered question 1 "yes," then
     answer this question: Is Michael [H.] dangerous to
     himself? Answer: Yes.

     Question 3: If you answered both questions 1 and 2
     "yes," then answer this question: Is Michael [H.] a
     proper subject for treatment? Answer: Yes.

 The jury had been instructed with WI JI-Civil 7050, which
included both grounds for dangerousness relevant here.


                                         6
                                                            No.   2013AP1638-FT



    ¶7      Ultimately, our conclusion on the sufficiency of the

evidence is dictated by the deferential review of jury verdicts.

In such cases, we view the evidence in a light most favorable to

the jury's determination.           The jury could have drawn another

inference   from     the    evidence,   but    the   one   it   did   draw   was

supported by credible evidence.             We will not strike down a jury

verdict where we see "credible evidence in the record on which

the jury could have based its decision,"12 and we "accept the

particular inference reached by the jury."13               In light of that

standard, we affirm the court of appeals.

                               I.    BACKGROUND

    ¶8      The incidents that gave rise to this case occurred

when Michael came to Wisconsin for a weeklong family visit in

February of 2013.          Michael had moved to Minnesota the previous

year following a hospitalization in Wisconsin for treatment of a

mental illness.      Family members said he had told them he did so

to avoid a court order that he take anti-psychotic medication.

His visit was planned to coincide with celebrations of family
birthdays and a belated Christmas gift exchange.

    ¶9      As the jury heard, it was a difficult week.                Michael

drove in from Minnesota, arriving at his mother's home about

5:00 a.m. on a Saturday.            His mother testified that when she

first saw him on Saturday afternoon, his symptoms had returned

    12
       Morden v. Cont'l AG, 2000 WI 51, ¶38, 235 Wis. 2d 325,
611 N.W.2d 659.
    13
         Id., ¶39.


                                        7
                                                                     No.     2013AP1638-FT



and   he    had    a   look    in   his   eyes    that    reminded          her    of   his

appearance prior to his hospitalization.

      ¶10    On Sunday, he abruptly and without explanation became

shaken     and    distressed    and   refused       to   go    to    the    mall     for   a

planned family photo studio appointment.

      ¶11    On    Monday,     he   walked    two      miles    through       very      cold

weather with his five-year-old niece to demand a car from a

sister because he believed that another sister was in danger.

Later that day, he asked to go the hospital and was taken but

refused medication and did not stay.

      ¶12    On Tuesday, after a family birthday dinner, he again

stated he wanted to go to the hospital and was taken but refused

medication and did not stay.

      ¶13    On Wednesday, he asked to go to the hospital, was

taken, refused medication and did not stay.                         While he was with

his father, his mother went to the police department, seeking

help.      Although the officer contacted the crisis worker, both

told her there was nothing that could be done at that point.
      ¶14    On Thursday, he picked up his niece, age 5, saying

they were just going for lunch at McDonald's.                         They were gone

for hours, and repeated calls to his phone were unanswered,

which      alarmed     family       members      and     sent        them    scrambling

frantically to find the child.                Family members reached a car

repair shop where he had taken his vehicle and learned that he

had been there three times but two times did not appear to have

the child with him.            Michael's sister went to the police for
help.      When Michael returned to his mother's, the child was safe
                                          8
                                                                 No.    2013AP1638-FT



with him, but he was oblivious to their worry and furious about

several unrelated events, such as clothing he was missing and

cell phones he could not activate, which he viewed as proof that

unidentified people were following him.

       ¶15    On Friday evening after dinner, he returned to his

mother's house, asking yet again to go to the hospital.                           As

Michael's mother later testified at trial, he told her that

evening,      "[M]om,   something's     not    right   in   my    head.     . . . I

can't think straight. I don't know what's going on.                       I need to

go   to    the   hospital    . . . ."         She   testified     that    when   she

reminded him that the hospital could not help him if he would

not take medication, he did not answer.                 She described how he

went into a bedroom and laid down, and she asked him what was

wrong.       She testified that, at that point, "He just said I'm so

lonely.      I don't know what's going on in my head."                 She said she

got him to agree to take medication this time if they went back

to the hospital, and she agreed to take him.

       ¶16    The   statements    made        during   that      Friday     evening
emergency room visit are the ones on which Michael's argument

primarily focuses.          When he arrived at the hospital, the nurse

asked him, with his mother nearby, if he was suicidal.                      He said

yes.      This answer alarmed his mother; she said he had never made

such a statement before.          Concerned at this indication that he

may have been planning to kill himself, his mother then asked

him, as the nurse left to contact a mental health crisis worker,

what his plan was.           Rather than denying a plan, he responded
that it was too hard to explain, it was too long, he could not
                                         9
                                                                        No.    2013AP1638-FT



explain, and he did not know.                Moments later, he took his jacket

and ran from the hospital.

    ¶17     Police officers found him shortly thereafter in a park

and returned him to the hospital.                  He denied thinking of suicide

and told one of the officers that he had only wanted to hurt

himself.

    ¶18     An       officer        placed       Michael      under       an     emergency

detention.         Following a probable cause hearing, a jury trial was

held to determine whether clear and convincing evidence existed

to commit Michael involuntarily for treatment under Wis. Stat.

§ 51.20.       The     jury    heard    testimony         from   the     emergency         room

nurse,   the       police     officer      who    brought     Michael         back    to   the

hospital,      a     doctor    who     examined       him    prior      to     trial,       and

Michael’s mother.           Among the evidence heard by the jury were the

following facts:

    - He had made repeated statements to his mother and sister

    that "nobody's safe."

    - He had acknowledged that he was suicidal to a nurse and
    made       ambiguous       statements         about     being      suicidal       to    his

    mother.

    - He had acknowledged to a police officer that he wanted to

    harm himself.

    -    He had delusional behavior and behaved in a paranoid

    manner,         stating    to    his     mother    that      she    and     his    father

    should not sleep at home because unnamed persons were after

    him and would also be after them.


                                             10
                                                    No.   2013AP1638-FT



     - He owned a knife that he had received that week as a

     belated Christmas gift and usually carried it with him.

     - He had access to guns.

     - He had walked with a young child through the snow for two

     miles based on his fear that one of his sisters was in

     danger.

     - He had purchased several cell phones and explained that

     he did so to avoid being tracked by unnamed persons; he had

     thrown one phone out the car window believing it to be

     bugged.

     - He had been unable to sleep.

     - He had repeatedly told his mother that his head was not

     right and that he could not think straight and was lonely

     and sad.

     - He had refused medication, and according to a doctor who

     examined him, he "could [be dangerous] without treatment."

     ¶19    The jury found that Michael was mentally ill, was a

proper subject for treatment, and was dangerous.       Based on that
verdict, the Outagamie County Circuit Court, the Honorable Dee

R.   Dyer    presiding,   issued    an   order   committing   Michael

involuntarily for treatment for six months.14




     14
       The court made a finding that Michael was incompetent to
refuse medication and an order for involuntary medication was
also entered; that order was not appealed and is not before us.


                                   11
                                                                      No.      2013AP1638-FT



       ¶20     The court of appeals affirmed the jury verdict.15                              As

to the dangerousness requirement, it affirmed on the grounds

that     evidence        supported       a     finding     of    dangerousness           under

subsection (1)(a)2.a., relating to threats of suicide or self-

harm.        In   its    analysis,       it    employed    a    common     definition         of

"threat" as "an expression of an intention to inflict injury"

and    cited      the    evidence      of     Michael's    statements       that     he       was

thinking       of      suicide     and      harming   himself,      as      well    as     his

statements implying that he had a plan to do so even though he

refused to share it with his mother because it was "too hard to

explain."16         Because it found the evidence sufficient to satisfy

the     requirement        under       subsection     (1)(a)2.a.,        the       court       of

appeals did not address the question of whether evidence was

sufficient        to    satisfy      dangerousness        grounds    under      subsection

(1)(a)2.c.,         relating      to     impaired     judgment      that     leads       to    a

substantial probability of harm to oneself.

                               II.     STANDARD OF REVIEW

       ¶21     The standard of review is significant in this case.
The challenge is to the sufficiency of evidence to support a

jury verdict, and in such a challenge, a reviewing court views

evidence most favorably to sustaining a verdict.                           Tammy W-G. v.

Jacob T., 2011 WI 30, ¶17, 333 Wis. 2d 273, 797 N.W. 2d 854.                                  We

"review as a question of law whether the evidence presented to a

       15
       Outagamie   County   v.   Michael  H.,   No.                            2013AP1638,
unpublished slip op. (Wis. Ct. App. Nov. 26, 2013).
       16
            Id., ¶25.


                                               12
                                                           No.     2013AP1638-FT



jury is sufficient to sustain its verdict."                    Sheboygan Cnty.

Dep't of Health & Human Services v. Tanya M.B., 2010 WI 55, ¶18,

325 Wis. 2d 524, 785 N.W.2d 369 (citing State v. Booker, 2006 WI

79, ¶12, 292 Wis. 2d 43, 717 N.W.2d 676).                 "A jury's verdict

must be sustained if there is any credible evidence, when viewed

in a light most favorable to the verdict, to support it."                   Id.,

¶49.    We have emphasized the narrowness of our review in this

type of case:

       Our review of a jury's verdict is narrow. Appellate
       courts in Wisconsin will sustain a jury verdict if
       there is any credible evidence to support it.
       Moreover, if there is any credible evidence, under any
       reasonable view, that leads to an inference supporting
       the jury's finding, we will not overturn that finding.

       In applying this narrow standard of review, this court
       considers the evidence in a light most favorable to
       the jury's determination. We do so because it is the
       role of the jury, not an appellate court, to balance
       the credibility of witnesses and the weight given to
       the testimony of those witnesses. To that end,
       appellate courts search the record for credible
       evidence that sustains the jury's verdict, not for
       evidence to support a verdict that the jury could have
       reached but did not. If we find that there is "any
       credible evidence in the record on which the jury
       could have based its decision," we will affirm that
       verdict. Similarly, if the evidence gives rise to more
       than   one   reasonable   inference,   we  accept   the
       particular inference reached by the jury. This court
       will uphold the jury verdict "even though [the
       evidence]   be   contradicted  and   the  contradictory
       evidence be stronger and more convincing."
Morden v. Cont'l AG, 2000 WI 51, ¶¶38-39, 235 Wis. 2d 325, 611

N.W.2d 659 (emphasis added).

       ¶22   The questions presented about the meaning of the word
"threat"     in   Wis.   Stat.   § 51.20   require   us   to    interpret   the

                                      13
                                                              No.     2013AP1638-FT



meaning of a statute, and that is a question subject to de novo

review.      Fond du Lac County v. Helen E.F., 2012 WI 50, ¶10, 340

Wis. 2d 500, 814 N.W.2d 179.

                                III. DISCUSSION

                    A.     Involuntary Commitment and

             the History of the Requirement of Dangerousness

       ¶23    Up until the early 1970s, there were few requirements

for    the    government   to    meet    in    order    to   commit     a   person

involuntarily for mental treatment.

       In 1961, the American Bar Association published an
       analysis of then-existing state statutes governing
       involuntary hospitalization.   In the late 1950s, just
       seven states required some sort of dangerousness (to
       self, others, or property) as justification for
       involuntary hospitalization.     In twenty-two states,
       simply needing care or treatment was sufficient
       grounds, and seven other states permitted commitment
       if it seemed necessary for the patient's welfare or
       the   welfare  of   others.   Massachusetts   permitted
       commitment of persons deemed "likely" to violate "the
       established laws, ordinances, conventions, or morals
       of the community."   Seventeen states had no specific
       statutory criteria for commitment, apparently leaving
       the choice of rationale entirely to legal decision-
       makers.
Douglas Mossman, M.D. et al., Risky Business Versus Overt Acts:

What Relevance Do "Actuarial," Probabilistic Risk Assessments

Have    for     Judicial      Decisions       on     Involuntary      Psychiatric

Hospitalization?, 11 Hous. J. Health L. & Pol'y 365, 373-76

(2012) (footnotes omitted).             Wisconsin's statutory scheme for

involuntary      commitment     at   that     time     was   characterized      as

follows:



                                        14
                                                  No.   2013AP1638-FT


    it failed to require effective and timely notice of
    "charges" justifying detention; failed to require
    notice of rights including right to jury trial,
    permitted detention longer than 48 hours without
    hearing on probable cause; permitted detention longer
    than two weeks without full hearing on necessity for
    commitment; permitted commitment based on hearing in
    which person detained was not represented by adversary
    counsel, at which hearsay evidence was admitted, and
    in which psychiatric evidence was presented without
    patient having been given benefit of privilege against
    self-incrimination; permitted commitment without proof
    of mental illness and dangerousness beyond reasonable
    doubt; and failed to require those seeking commitment
    to consider less restrictive alternatives.17
    ¶24    Then, two cases changed the landscape of involuntary

commitment law dramatically.     One was O'Connor v. Donaldson,18

which held that in order to commit a person involuntarily, the

state must prove that a mentally ill person was "dangerous to

himself or others":

    The modern history of involuntary commitment began
    with the Supreme Court decision in O'Connor v.
    Donaldson in 1975. Donaldson, diagnosed with paranoid
    schizophrenia, was kept in a state-run mental hospital
    for nearly fifteen years following an involuntary
    commitment initiated by his father. He repeatedly
    asked for his release, arguing that he was not being
    treated for his mental condition and did not pose a
    danger to himself or others.

    The Supreme Court agreed, holding that in order         to
    constitutionally commit and confine an individual,     the
    state must show that the person is dangerous            to
    himself or others and that they are not capable         of
    living safely under the supervision of family           or
    friends.

    17
       Lessard v. Schmidt, 349 F. Supp. 1078 (E.D. Wis.
1972) (vacated and subsequently reinstated).
    18
         O'Connor v. Donaldson, 422 U.S. 563 (1975).


                                 15
                                                                 No.     2013AP1638-FT



Dan    Moon,    The   Dangerousness   of     the    Status      Quo:    A       Case   for

Modernizing Civil Commitment Law, 20 Widener L. Rev. 209, 212

(2014) (footnotes omitted).

       ¶25     The other was Lessard v. Schmidt,19 a Wisconsin case

that    established     substantive   and    procedural         rights      for    those

undergoing      commitment     procedures.         In    that   case,       a    federal

three-judge panel held that in order to satisfy due process

guarantees,        persons      subject      to         involuntary         commitment

proceedings were entitled to written and oral notice of various

rights, a probable cause hearing within a limited period of time

with appointed counsel, written notice of the final hearing, and

a full hearing within 14 days of the original detention.

       ¶26     The case is regarded as groundbreaking.                 The Wisconsin

Supreme      Court    called    the   change        resulting      from          Lessard

"radical":

       19
        The case has a complicated procedural history, but the
substance of its holding was never overruled; the original order
was altered to add more specificity and ultimately reinstated.
The first order, Lessard v. Schmidt (Lessard I), 349 F.Supp.
1078 (E.D. Wis. 1972), generally held that the state's existing
involuntary commitment statutory scheme was unconstitutional.
When the order was appealed, the United States Supreme Court
held that the injunctive relief granted needed to be specific
and remanded to the district court for that purpose.     Lessard
II, 414 U.S. 473 (1974)).      On remand, in Lessard III, 379
F.Supp. 1376, 1380-82 (E.D. Wis. 1974), the district court
stated the injunctive relief from its original order in more
specific terms.   When the case was again appealed, the United
States Supreme Court remanded for further consideration in light
of another recently decided case.     Lessard IV, 421 U.S. 957
(1975).    On remand, the district court reinstated the prior
order of the court. Lessard V, 413 F.Supp. 1318 (E.D. Wis.
1976).


                                      16
                                                               No.    2013AP1638-FT


    Wisconsin law regarding the institutionalization of
    the mentally disabled underwent radical change with
    the landmark federal district court decision in
    Lessard v. Schmidt, in which Wisconsin's involuntary
    civil commitment law was held unconstitutional. In
    response to Lessard, the legislature enacted three new
    civil   commitment   laws . . . [including]  one   for
    persons who are acutely mentally ill . . . . [T]hese
    laws authorize court ordered institutionalization of
    mentally disabled individuals for the purpose of care
    and custody.
Watts v. Combined Cmty. Servs. Bd. of Milw. Cnty., 122 Wis. 2d

65, 72, 362 N.W.2d 104 (1985) (citations omitted).                          But the

changes    reverberated      far     beyond   Wisconsin.      "Lessard's      legal

model   launched       a   sweeping    trend    toward     stricter    commitment

criteria    and    greater    procedural       protection    not     only   in   the

courts,    but    in   the   state    legislatures   as     well."      Ronald    L.

Wisor, Jr., Community Care, Competition and Coercion: A Legal

Perspective on Privatized Mental Health Care, 19 Am. J.L. & Med.

145, 150 (1993).

    Passage   of  . . . statutes   [encouraging  community
    treatment rather than institutionalization] coincided
    with several court decisions that elaborated the
    substantive and procedural due process rights of
    individuals subject to civil commitment. . . . [T]he
    most significant of these cases is Lessard v. Schmidt,
    a 1972 Wisconsin federal district court decision that
    sparked   a   nationwide   transformation   in   civil
    commitment statutes.
Mossman, supra at 373-376 (footnotes omitted).

    ¶27     Lessard's requirements have generally stood the test

of time, although the burden of proof it imposed was lowered in

a subsequent case by the United States Supreme Court to the




                                         17
                                                        No.   2013AP1638-FT



"clear and convincing evidence" standard.20       Addington v. Texas,

441 U.S. 418, 419-20 (1979).

            B. What it Takes to Satisfy the Wisconsin Statute's

                       Requirement of Dangerousness

       ¶28     As noted, Wisconsin involuntary commitment statutes,

which did not previously contain a requirement of dangerousness,

were    accordingly     revised.    Wisconsin   Stat.    §    51.20,   the


       20
        The United States Supreme Court's analysis on the issue
is summarized thus:

       The question of what standard of proof courts should
       apply to satisfy the Due Process Clause of the
       Fourteenth   Amendment    in   an    involuntary    civil
       commitment proceeding remained unanswered until the
       Supreme Court addressed the issue in Addington v.
       Texas, 441 U.S. 418, 419-20, 432-33 (1979). . . . The
       Court balanced the individual's interest in not being
       involuntarily committed for an open-ended period of
       time against the state's interest in confining the
       dangerous mentally ill. The Court carefully considered
       the criminal standard of proof of "beyond a reasonable
       doubt"   but  rejected    that  standard,    finding   it
       practically impossible to prove in the context of the
       uncertain and imperfect character of psychiatric
       diagnosis.   The    Court    similarly    rejected    the
       "preponderance of the evidence" standard as too
       minimal to satisfy due process requirements, given the
       serious deprivation of freedom involved in the
       involuntary civil commitment process. Instead, the
       Court held that the intermediate standard of "clear
       and convincing" satisfies due process requirements in
       cases of involuntary civil commitment.

Alison Pfeffer, "Imminent Danger" and Inconsistency: The Need
for National Reform of the "Imminent Danger" Standard for
Involuntary Civil Commitment in the Wake of the Virginia Tech
Tragedy, 30 Cardozo L. Rev. 277, 285-86 (2008) (citations
omitted).


                                    18
                                                                       No.     2013AP1638-FT



involuntary commitment statute, requires the county to prove by

clear     and   convincing          evidence        that    the       individual          whose

commitment is sought is mentally ill and is a proper subject for

treatment,      and      that    the    person   is       dangerous     to     himself       or

herself, or others.             Wis. Stat. §§ 51.20(1)(a)1., (1)(a)2.

      ¶29    The statute identifies five ways the county can meet

its burden to prove dangerousness, two of which are relevant

here.     (As previously noted, Michael does not contest that he

meets     the   first         qualification      for      commitment,         that    he    is

mentally ill and a proper subject for treatment.)

      ¶30    The County can demonstrate that "[t]he individual is

dangerous because he or she . . . [e]vidences a substantial

probability of physical harm to himself or herself as manifested

by   evidence      of    recent    threats     of    or    attempts      at    suicide      or

serious bodily harm." Wis. Stat. §51.20 (1)(a)2.a.

      ¶31    The      County      can   also     demonstrate          dangerousness          by

showing     clear       and   convincing     evidence       of    a   pattern        of    acts

showing such impaired judgment that he was dangerous to himself:

      The individual is dangerous because he or she . . .
      [e]vidences such impaired judgment, manifested by
      evidence of a pattern of recent acts or omissions,
      that there is a substantial probability of physical
      impairment or injury to himself or herself. The
      probability of physical impairment or injury is not
      substantial under this subd. 2. c. if reasonable
      provision for the subject individual's protection is
      available in the community and there is a reasonable
      probability that the individual will avail himself or
      herself of these services, if the individual may be
      provided protective placement or protective services
      under ch. 55 . . . .

Wis. Stat. §51.20 (1)(a)2.c.

                                           19
                                                          No.    2013AP1638-FT



   C. Whether Credible Evidence Supported the Commitment Under

         2.a., Relating to Threats of Suicide or Self-harm

    ¶32    The first of Michael's challenges is to the jury's

verdict that the evidence was sufficient to find him dangerous

if that is demonstrated under the (1)(a)2.a. standard, which

bases    dangerousness   on   "recent     threats    of . . . suicide       or

serious bodily harm."      The evidence that he answered "yes" when

he was asked if he was suicidal is not evidence of a recent

threat of suicide, he contends, because thoughts are not threats

and because he took no act in furtherance of the thoughts.                 He

points to the common definition of "threat" cited in State v.

Perkins, "an expression of an intention to inflict injury,"21 and

argues    that   his   statements     fall   short   of   expressing       "an

intention."      He cites to two cases to illustrate the contrast

between specific intentional plans and a lack of evidence of

specific dangerous conduct.         In support of the former, he cites

R.J. v. Winnebago County, 146 Wis. 2d 516 (Ct. App. 1988), in

which the court held that graphic threats to seriously harm
another person were sufficient to support involuntary commitment

even if the intended person was unaware of the threat.                 As an

illustration of the latter, he cites to              Milwaukee    County    v.

Cheri V., unpublished slip op. (Ct. App., Dec. 18, 2012), which

held that evidence was insufficient on the dangerousness prong

where all the evidence showed was that the person was upset,


    21
         Perkins, 243 Wis. 2d 141, ¶43.


                                     20
                                                                           No.    2013AP1638-FT



angry, and agitated but made no statements regarding harm to

herself or others.22

       ¶33     The County argues that the evidence on this point was

sufficient to support the verdict.                             It argues that the four

witnesses were credible.                   It notes that he answered that he was

suicidal,         and    in     a    separate     conversation       he    told    police    he

wanted       to    harm       himself,      and        those    answers     did   constitute

evidence of a threat of suicide or serious bodily harm.                                     The

County       notes       that       in   addition      to   the   narrow     definition      of

"threat" discussed by Michael, the word has common meanings that

are more broad, such as "an indication of impending danger or

harm."       It also argues that in response to his mother's question

about a suicide plan, it would have been reasonable to expect

him to deny having a plan, if that were the case; instead, his

answers were evasive, and he fled the room.                           The County argues

that     a    narrow          interpretation           of   the   word     "threat"     would

undermine the purposes of the involuntary commitment statute by

limiting          such     commitments          to      situations        where    a   person
articulates a clear intention of plans for self-harm.



       22
       Michael also cites to two involuntary commitment cases
from the Oregon Court of Appeals as instructive.     Michael does
not address the fact that the statutes involved, Oregon Rev.
Stats. §§ 426.005 and 426.130, differ significantly from the
Wisconsin statute; the statute does not provide what constitutes
grounds for a finding of dangerousness, for example, so there is
no provision comparable to the ones we consider here. For that
reason the cases are of little help in interpreting the
provision concerning threats of self-harm in Wis. Stat. § 51.20.


                                                  21
                                                                      No.     2013AP1638-FT



    ¶34     As   noted,        the    statute       does     not    define        "threat."

Perkins merely recited a common meaning of the word in contrast

to the more narrow meaning given to it in a particular criminal

statute;    therefore,      that          case    provides       little     guidance      for

purposes of defining "threat" in this context.                              The ordinary

definitions of threat include "an indication of impending danger

or harm," and under that definition, the jury could reasonably

have considered Michael's statements to be threats.

    ¶35     As   the     County       correctly       points       out,     one    of     the

purposes    of   Chapter       51    is     to    facilitate       treatment       for    the

dangerous mentally ill who will benefit from it.                             It would be

unreasonable to expect a person who is in a poor or confused

mental   state   to    be      capable      of    making     a    clear     and   coherent

statement of intention of what his or her plans are.                              Doing so

would render the statute unworkable for the very people for whom

it is designed.

    ¶36     Michael      did     undisputedly         acknowledge          that    he     was

suicidal.    The meaning of "suicidal," according to mental health
professionals      and      established            instruments        for      treatment,

encompasses both suicidal ideation that is without intent and

suicidal    ideation     that        is    made    with    intent     to     harm.        The

Columbia    Suicide       Severity           Rating       Scale     (C-SSRS)23       is     a
    23
       The Columbia Suicide Severity Rating Scale (C-SSRS)
"involves a series of probing questions to inquire about
possible suicidal thinking and behavior." 3 Draft Guidance For
Industry Suicidality: Prospective Assessment Of Occurrence In
Clinical Trials, Food and Drug Administration, Center for Drug
Evaluation and Research (September 2010).


                                             22
                                                                     No.   2013AP1638-FT



questionnaire in extensive use by mental health professionals to

assess suicide risk.          In the category of "suicidal ideation,"

the scale lists five categories, some without intent to act and

some with intent to act: "wish to be dead," "suicidal thoughts,"

"suicidal thoughts with method (but without specific plan or

intent to act)," "suicidal intent (without specific plan)," and

"suicidal intent with specific plan."               There is extensive debate

in the mental health treatment community about how to predict

which     suicidal      patients    are    at     highest        risk      of    killing

themselves.24    It is within the realm of ordinary experience that

some suicidal people have an intent to follow through and harm

themselves and others do not.                  The jury could have drawn the

inference     from   Michael's      statement       and        the   other      evidence

presented that he was not making a "threat of suicide or bodily

harm."     But it did not draw that inference.

     ¶37    We see no reason to hold that an articulation of a

specific plan is necessary in order to constitute a threat for

purposes    of   this    statute.     Therefore,          we    conclude        that   the



     24
       The challenge posed by the lack of useful, universal
nomenclature for the study and prevention of suicide was
discussed in one seminal academic writing that noted what it
called "a basic, almost incredible reality: Despite hundreds of
years of writing and thinking about suicide, and many decades of
focused suicide research, there is to this day no generally
accepted   nomenclature   for    referring  to   suicide-related
behaviors——not even at the most basic, conversational level."
Patrick W. O'Carroll, et al., 238 Beyond the Tower of Babel: A
Nomenclature for Suicidology, Suicide and Life-Threatening
Behavior, Vol. 26(3), Fall 1996.


                                          23
                                                                     No.     2013AP1638-FT



verdict as to the basis in Wis. Stat. § 51.20 (1)(a)2.a. is

supported by credible evidence and we will not disturb it.

   D. Whether Credible Evidence Supported the Commitment Under

2.c., Relating to a Pattern of Acts Indicating Impaired Judgment

    ¶38     Wisconsin Stat. § 51.20 (1)(a)2.c., the second grounds

for dangerousness relevant here, states:

    The individual is dangerous because he or she . . .
    [e]vidences such impaired judgment, manifested by
    evidence of a pattern of recent acts or omissions,
    that there is a substantial probability of physical
    impairment or injury to himself or herself. The
    probability of physical impairment or injury is not
    substantial under this subd. 2. c. if reasonable
    provision for the subject individual's protection is
    available in the community and there is a reasonable
    probability that the individual will avail himself or
    herself of these services, if the individual may be
    provided protective placement or protective services
    under ch. 55 . . . .
The question is therefore whether the evidence was sufficient to

support the jury's finding that Michael was dangerous to himself

if that finding was based on facts demonstrating that he had

shown   "such    impaired     judgment,            manifested   by    evidence        of   a
pattern    of    recent     acts    or        omissions,    that      there     [was]       a

substantial     probability        of    physical      impairment      or     injury       to

himself or herself."

    ¶39     We repeat the evidence noted above that the jury heard

about Michael's behavior because in this case, the same evidence

supporting      the    finding      of    dangerousness         demonstrated          under

(1)(a)2.a. also supports a finding of dangerousness demonstrated

under     (1)(a)2.c.      because       the    pattern     of   his        paranoia     and



                                              24
                                                           No.   2013AP1638-FT



increasing distress is relevant to both ways of demonstrating

dangerousness:

    - He had made repeated statements to his mother and sister

    that "nobody's safe."

    - He had acknowledged that he was suicidal to a nurse and

    made   ambiguous     statements      about   being    suicidal     to   his

    mother.

    - He had acknowledged to a police officer that he wanted to

    harm himself.

    -   He had delusional behavior and behaved in a paranoid

    manner,    stating   to   his   mother   that   she    and   his    father

    should not sleep at home because unnamed persons were after

    him and would also be after them.

    - He owned a knife that he had received that week as a

    belated Christmas gift and usually carried it with him.

    - He had access to guns.

    - He had walked with a young child through the snow for two

    miles based on his fear that one of his sisters was in
    danger.

    - He had purchased several cell phones and explained that

    he did so to avoid being tracked by unnamed persons; he had

    thrown one phone out the car window believing it to be

    bugged.

    - He had been unable to sleep.

    - He had repeatedly told his mother that his head was not

    right and that he could not think straight and was lonely
    and sad.
                                    25
                                                                No.        2013AP1638-FT



       - He had refused medication, and according to a doctor who

       examined him, he "could [be dangerous] without treatment."

       ¶40    Michael argues that the only pattern of recent acts

was the repeated trips to the hospital to seek help.                       But as the

facts recited above make clear, other inferences could also be

drawn about patterns of recent acts that week.                  The jury was not

obligated to see only the pattern Michael describes.                            Jurors

might reasonably have seen a pattern of delusional paranoia, a

pattern of telling family members that people were out to get

him,   a     pattern    of    refusing   medication     and   rejecting        medical

treatment, a pattern of telling people that something was wrong

with his head, and so on.                Based on the testimony they heard

about the week's events, there was credible evidence from which

jurors could conclude that Michael's symptoms were worsening and

he   was     becoming    distressed      to    the   point    that    there     was   a

substantial probability of injury to himself——the testimony of

Michael's mother, for instance, made clear that the statement he

made to the nurse was the first time he had ever spoken of
suicide.

       ¶41    We also note that this provision of the statute makes

an     exception        for     a   person       exhibiting      such         judgment

"if . . . there is a reasonable probability that the individual

will avail himself . . . of [community] services."                         Wis. Stat.

§ 51.20(1)(a)2.c.             Although   there   was   evidence       of     Michael's

repeated trips to the hospital during the week, there was also

overwhelming evidence that he was unwilling to take medication
and to avail himself of the help that was offered.                    The evidence
                                          26
                                                                No.        2013AP1638-FT



showed that on three occasions he left after going to a hospital

without accepting medication.               The evidence showed that on the

fourth     visit    to   a     hospital,      he     left   almost     immediately,

following an intake interview, before a doctor or crisis worker

could be summoned.        We decline to hold that, as a matter of law,

merely going to a hospital and declining help satisfies the

statute's exception concerning a person's willingness to avail

himself of community services; nor does Michael assert that we

should.

     ¶42    Viewing      the     evidence     most     favorably      to     the   jury

verdict, we conclude that credible evidence supports the verdict

if dangerousness is based on the grounds stated in Wis. Stat.

51.20(1)(a) 2.c.

                                 IV.    CONCLUSION

     ¶43    We     conclude      that   an    articulated      plan        is    not    a

necessary component of a suicide threat.                    If we were to hold

otherwise, it would require a person in a confused mental state

to   articulate      a    plan      before     obtaining     treatment          through
involuntary commitment.             That would write into the statute a

potential barrier to treatment that is inconsistent with its

purpose.     We also conclude that the evidence was sufficient to

support     Michael's        involuntary      commitment      because           credible

evidence existed in the record supporting inferences that there

was a substantial probability that he was dangerous to himself

within     the     meaning     of   Wis.      Stat.     §§ 51.20(1)(a)2.a.             and

(1)(a)2.c.


                                         27
                                                                 No.   2013AP1638-FT



       ¶44    Ultimately,         our   conclusion      is     dictated    by   the

deferential review of jury verdicts.               In such cases, we view the

evidence in a light most favorable to the jury's determination.

The jury could have drawn another inference from the evidence,

but the one it did draw was supported by credible evidence.                      We

will    not       strike   down   a   jury   verdict   where   we   see   "credible

evidence in the record on which the jury could have based its

decision,"25 and we "accept the particular inference reached by

the jury."26         In light of that standard, we affirm the court of

appeals.

       By the Court.—Affirmed




       25
            Morden, 235 Wis. 2d 325, ¶39.
       26
            Id.


                                             28
    No.   2013AP1638-FT




1